 
EMPLOYMENT AGREEMENT dated June 23, 2010, between Roadships Holdings, Inc., a
Delaware Corporation, with a principal place of business at City Center, 525
North Tryon Street, Suite 1600, Charlotte NC 28202  ( “Company”) and Voltaire
Gomez, an individual residing at 141 Orange Ave. #203, Coronado, CA 92118
(“Executive”).


R E C I T A L S


Whereas, Executive’s leadership and services shall constitute a major factor in
the successful growth and development of the Company, its subsidiaries and
affiliates; and


Whereas, the Company desires to employ and retain the unique experience, ability
and services of Executive as Vice President and Director, and desires to retain
Executive’s services in an advisory and consulting capacity and to prevent any
other competitive business from securing his services and utilizing his
experience, background and expertise.


Whereas, the terms, conditions and undertakings of this Agreement were submitted
to, and duly approved and authorized by the Company’s Board of Directors at a
meeting held on May 20, 2010.


NOW THEREFORE in consideration of the mutual promises, terms, conditions and
undertakings hereinafter set forth, it is agreed between the parties as follows:


1.  
Employment



 (a)  Executive Employment:  The Company employs Executive and Executive accepts
employment in a principal executive and managerial capacity until June 24,
2013.  After January 1, 2011, either Executive or the Company may, at any time
terminate Executive’s Executive Employment subject to the restrictions and
conditions hereinafter contained on four (4) months prior written notice to the
other party.


(b) Automatic Renewal:  This Agreement shall be renewed automatically for
succeeding terms of three (3) years each unless either party gives written
notice to the other at least ninety (90) days prior to the expiration of any
term of Executive’s or Company’s intention not to renew pursuant to Company’s
bylaws.


(c)  “Executive Employment” Defined:  “Executive Employment” as used herein
refers to the entire period of employment of Executive by Company, whether for
the periods provided above, or whether terminated earlier as hereinafter
provided or extended by mutual agreement between the Company and Executive.


(d) Advisory Period:  If Executive’s Executive Employment is terminated as
provided for in paragraph (a) above and such termination was not with cause,
then the Company shall have the option to retain him as an advisor and
consultant for a period of two years after termination (the “Advisory Period”).


2.           Duties and obligations.


(a) Executive shall serve as Executive Vice President of the Company.  In
Executive’s capacity, Executive shall do and perform all services, acts, or
things necessary or advisable to manage and conduct the business of Company,
including business development, acquisition strategist, managerial finance, MNA
structure and execution, operations coordinator and day to day corporate
operations.


(b) During the period of Executive’s Executive Employment, Executive shall
devote full time to such employment.  If elected, he shall serve as a director
and/or officer of the Company and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Company Subsidiaries”) and shall
perform duties customarily incidental to such offices and all other duties the
Board of Directors of the Company and the Company Subsidiaries or affiliates,
may, from time to time, assign to Executive.  If Executive is presently a member
of the Board and/or an officer of the Company and a member of the Board and/or
an officer of the Company Subsidiaries and affiliates, then Executive shall
perform duties customarily incidental to such offices and all other duties the
Board of Directors may, from time to time assign, and have assigned to him.


(c)  During the term of employment, Executive shall diligently and
conscientiously devote his entire time, attention and effort to the tasks which
Company or its owners shall assign to him.  The expenditure of time for
educational, charitable and professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement and shall not require the prior written
consent of the Board of Directors.  If the Executive is elected or appointed as
a director or committee member, Executive shall serve in such capacity or
capacities without further compensation unless agreed to in writing by the
parties hereto. Nothing herein shall be construed, however, to require the
Executive’s election or appointment as a director or an officer.


(d) The Executive shall exert his best efforts and devote substantially all of
his time and attention to the Company's affairs. The Executive shall be in
charge of the operation of the Company, and shall have full authority and
responsibility, subject to the general direction, approval, and control of the
Company's Board of Directors, for formulating policies and administering the
Company. Executive’s powers shall include the authority to hire and fire Company
personnel and to retain consultants when Executive deems necessary to implement
Company policies.  Executive shall at all times, discharge his duties in
consultation with, and under the supervision of, the Company’s Board of
Directors.  In the performance of Executive’s duties, Executive shall make his
principal office in such place as the Company’s Board of Directors and Executive
may, from time to time, agree.
 
(e)  Competitive Activities and Restrictions.


(1)  During the term of this contract Executive shall not, directly or
indirectly, either as an employee, company, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of Company without the
prior written consent of the Company.


(2) Executive agrees that during the term of this contract and for a period of
three (3) years after termination of this Agreement, Executive shall not
directly or indirectly solicit, hire, recruit, or encourage any other employee
of Company to leave Company.


(3)  Restrictive Covenant.  For a period of three (3) years after the
termination or expiration of this Agreement, the Executive shall not, directly
or indirectly, own, manage, operate, control, be employed by, participate in, or
be connected in any manner with the ownership, management, operation, or control
of any business similar to the type of business conducted by the Company at the
time this Agreement terminates.  Because of the global nature of the shipping
and logistics industry and since the parties intend to operate the company
internationally, the radius (the “Radius”) of this restrictive covenant shall
include but not by way of limitation all of North America, South America,
Australia and New Zealand, Asia, Europe, Antarctica, Greenland, Africa and any
area deemed to be international waters or transboundary waters as defined from
time to time. In the event of the Executive's actual or threatened breach of
this paragraph, the Company shall be entitled to a preliminary restraining order
and injunction restraining the Executive from violating its provisions. Nothing
in this Agreement shall be construed to prohibit the Company from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from the Executive.


(4)  For a period of thirty-six (36) months after this Agreement has been
terminated for any reason, regardless of whether the termination is initiated by
Company or Executive, or for a period of time equal to the length of Executive's
employment with Company if such tenure is less than thirty-six (36) months,
Executive will not, directly or indirectly, solicit any person, company, firm,
or corporation who is or was a customer of Company during a period of five (5)
years prior to the termination of Executive's employment. Executive agrees not
to solicit such customers on behalf of himself or any other person, firm,
company, or corporation.


(5) The Executive agrees that for a period of six (6) months after the
termination of his employment with Company, regardless of whether the
termination was initiated by Company or Executive, he will not accept employment
with, or act as a consultant, contractor, advisor, or in any other capacity for,
a competitor of the Company, or enter into competition with the Company, either
by himself or through any entity owned or managed in whole or in part by the
Executive, within the Radius. The term ''competitor,'' as used herein, means any
entity primarily engaged in the business of shipping, logistics, short sea
shipping, designing, building and operations, or primarily engaged in any other
business in which Company engages subsequent to the date of this Agreement.


(6) The parties have attempted to limit Executive's right to compete only to the
extent necessary to protect Company from unfair competition. The parties
recognize, however, that reasonable people may differ in making such a
determination. Consequently, the parties hereby agree that, if the scope or
enforceability of the restrictive covenant or the Radius is in any way disputed
at any time, a court or other trier of fact may modify and enforce the covenant
to the extent that it believes the covenant is reasonable under the
circumstances existing at that time.
(7) Executive further acknowledges that (i) in the event Executive’s employment
with Company terminates for any reason, regardless of whether the termination is
initiated by Company or Executive, Executive will be able to earn a livelihood
without violating the foregoing restrictions; and (ii) Executive’s ability to
earn a livelihood without violating such restrictions is a material condition of
Executive’s employment with Company.


(f)  Uniqueness of Executive’s Services.  Executive represents and agrees that
the services to be performed under the terms of this contract are of a special,
unique, unusual, extraordinary, and intellectual character that gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Executive therefore expressly agrees that
Company, in addition to any other rights or remedies that Company may possess,
shall be entitled to injunctive and other equitable relief to prevent or remedy
a breach of this contract by Executive.


(g) Matters Requiring Consent of the Board of Directors:  Executive shall not,
without the specific approval of Company’s Board of Directors, do or contract to
do any of the following:


(1) Borrow, or otherwise assume liability, on behalf of Company during any
fiscal year an amount in excess of Five Hundred ($500) Dollars;


(2) Permit any customer or client of Company to become indebted to Company in an
amount in excess of Five Hundred ($500) Dollars;


(3) Purchase capital equipment for amounts in excess of the amounts budgeted and
approved for expenditure by the Board of Directors;


(4) Sell any single capital asset of Company having a market value in excess of
Five Hundred ($500) Dollars or a total of capital assets during a fiscal year
having a market value in excess of Five Hundred  ($500) Dollars; and


(5) Commit the Company to an expenditure of more than Five Hundred ($500)
Dollars in the development and sale of new products and services.


3.           Vacations and Personal days.  Executive shall be entitled to annual
vacations, during which time his Salary and compensation shall be paid, in a
manner commensurate with his status as a principal executive, which shall be two
weeks per year.  Executive shall be entitled to five (5) unauthorized absences
per year and five (5) personal days. The personal days must be scheduled in
advance and are subject to the requirements of the Company.  Any unused Vacation
and Personal days can be accrued from year to year.


4.           Salary, Compensation, Incentives and Benefits.


(a) Executive’s salary shall be set at the discretion of the Board of Directors
from time to time.


(b) Bonus Incentive Package.


(1) No incentive compensation package has been contemplated.


(2)  No Profit-Sharing Based on Performance package has been contemplated.


(3) No Stock Bonus package has been contemplated.


(4) Warrants.


(i)  Company hereby grants Executive Warrants for the purchase of Ten Million
(10,000,000) shares of Company's common stock as compensation for services
rendered or to be rendered (equates to $0.001 per share), for a period of three
years from the date of this Agreement. The warrants may be exercised in whole or
in part, but may only be exercised in lots of Twenty Five Thousand (25,000)
shares. Executive shall not have any of the rights of, nor be treated as, a
shareholder with respect to the shares subject to these warrants until Executive
has exercised the warrant and has become the shareholder of record of those
shares.


(ii) The warrants are not assignable.


(iii) The warrants may only be exercised by Executive for three years following
the date of this Agreement. However, in the event that the employment term is
terminated by Company for any reason, Executive shall NOT retain the right to
exercise any unused portion of the warrants.


(c)  Deferred Compensation. N/A.


(d)  Salary Continuation During Permanent Disability.  If Executive for any
reason whatsoever becomes permanently disabled so that Executive is unable to
perform the duties prescribed herein, this Agreement may be terminated at the
option of the Company.


(e) Effect of Death.  If Executive dies during the term of this Agreement, the
Company shall have the option to terminate.


(f) This Agreement shall not be in lieu of any rights, benefits and privileges
to which Executive may be entitled to as an Executive of the Company under any
retirement, pension, profit-sharing, insurance, hospital or other plans which
may now be in effect or which may hereafter be adopted.  Executive shall have
the same rights and privileges to participate in such plans and benefits as any
other Executive during Executive’s period of Executive Employment.


(g)  Company agrees to include Executive in the full coverage of medical,
dental, and eye care insurance if such coverage is acquired.


(h) Executive is entitled to receive from Company all fringe benefits in effect
for Company’s principal executive officers.


              5.  
Advisory Compensation.



(a)  Payment and services.  During the Advisory Period, the Company shall pay to
Executive an annual compensation equal to one-half of his Salary during the last
twelve month period of Executive’s employment (“Advisory Compensation”), to be
paid in equal monthly installments on the fifteenth (15th) day of each
month.  While receiving such Advisory Compensation, Executive shall, at all
reasonable times, to the extent his physical and mental condition permits, be
available to consult with and advise the Company’s officers, directors and other
representatives.  If Executive’s physical or mental condition prevents him from
fulfilling his consulting or advisory duties, Executive shall still be entitled
to the Advisory Compensation during the entire Advisory Period.  The parties
agree that this advice and counsel shall not entail full time service and shall
be consistent with Executive's retirement status


(b) Location:  Executive shall not be required, without his prior written
consent, to render advisory services at any place other than the principal place
of business of the Company, if Executive moves more than twenty-five (25) miles
away from the Company’s principal place of business.


(c) Restriction:  During the Advisory Period Executive shall be deemed to be an
independent contractor and shall be permitted to engage in any business or
perform services for his own account, provided that such business and services
shall not be in competition with, or be for a company that is in competition
with, the Company or its subsidiaries or affiliates.


6.           Expenses.


(a) The Company recognizes that Executive will have to incur certain out of
pocket expenses related to his services and the Company’s business and that it
will be extremely difficult to account for such expenses. It is understood that
Executive’s Salary and compensation is intended to cover all such out-of-pocket
expenses. The Company, however, shall reimburse Executive for any specific
preapproved expenditure incurred for travel, lodging, entertainment and similar
items upon the presentation to Company of an itemized account of such
expenditures.  Each such expenditure shall be reimbursable only if it is of a
nature qualifying it as a proper deduction on the federal and state income tax
return of Company.  Notwithstanding the foregoing, during the Advisory Period
the Company shall reimburse Executive for all preapproved expenses incident to
the rendering of advisory and consultant services.


7.           Insurance. N/A.


8.           Indemnification. The Company shall indemnify the Executive and hold
him harmless for all acts or decisions made by him in good faith while
performing services for the Company and Company Subsidiaries and affiliates. The
Company shall also use its best efforts to obtain coverage for him under any
insurance policy now in force or hereinafter obtained during the term of this
Agreement covering the other officers and directors of the Company and Company
Subsidiaries and affiliates against lawsuits. The Company shall pay all expenses
including attorney's fees, actually and necessarily incurred by the Executive in
connection with the defense of such act, suit or proceeding, and in connection
with any related appeal, including the cost of court settlements.


9.           Incapacity and Termination.


(a) "Cause" for termination shall mean (i) Employee's final conviction of a
felony involving a crime of moral turpitude or (ii) acts of Employee which, in
the unanimous judgment of the Board, constitute willful fraud on the part of
Employee in connection with his duties under this Agreement, including
misappropriation or embezzlement in the performance of duties as an employee of
the Company, or willfully engaging in conduct materially injurious to the
Company and in violation of the covenants contained in this Agreement.


(b) Termination.  This Agreement may be terminated by the Company with the
express approval of the Board of Directors, without prior notice to Executive on
account of Executive’s gross misconduct, a violation of this Agreement, habitual
neglect of the Executive to perform his duties under this Agreement, Executive’s
acts of dishonesty or other conduct which damages the reputation or standing of
the Company, Executive’s unauthorized disclosure of confidential information or
trade secrets, dishonesty, fraud, misrepresentation or other acts of moral
turpitude as would prevent the effective performance of Executive’s duties and
Executive’s breach of Executive’s duty of loyalty to Company.


(c) Termination upon sale of Company:  Notwithstanding anything to the contrary,
the Company may terminate this Agreement by giving ten (10) days notice to the
Executive if any of the following events occur:


(1) the Company sells substantially all of its assets to a single purchaser or
to a group of associated purchasers;
(2) at least two-thirds of the outstanding corporate shares of the Company are
sold, exchanged, or otherwise disposed of, in one transaction;
(3) the Company elects to terminate its business or liquidate its assets; or
(4) there is a merger or consolidation of the Company in a transaction in which
the Company’s s shareholders receive less than fifty (50%) percent of the
outstanding voting shares of the new or continuing corporation.


(d)  Effect of Merger, Consolidation, transfer of assets, or Dissolution.


(1)  This agreement shall not be terminated by any voluntary or involuntary
dissolution of Company resulting from either a merger or consolidation in which
Company is not the consolidated or surviving corporation, or a transfer of all
or substantially all of the assets of Company.


(2)  In the event of any such merger or consolidation or transfer of assets,
Company's rights, benefits, and obligations hereunder shall be assigned to the
surviving or resulting corporation or the transferee of Company's assets.


10.  Executive’s Stock Holdings in Company


(a)  Disposition of Stock during Lifetime.  Except to the extent as provided for
by Rule 144 of the Securities and Exchange Act, Executive shall not dispose of
any of the shares of stock of the Company now or hereafter owned by him except
pursuant to the terms of this agreement or with the written consent of Michael
Nugent, CEO or Robert Smith, Corporate Secretary, so long as at the applicable
time these individuals are still shareholders (hereinafter “the other
Stockholders”).  The word "dispose" as herein used shall mean to sell, assign or
transfer, with or without consideration, encumber, pledge, hypothecate, or
otherwise dispose of shares of stock in the Company.


(1) If wishing to dispose of his shares, Executive shall first give written
notice to the Company pursuant to the terms of paragraph 20.  Within thirty (30)
days after the receipt of such notice, the Company, out of its surplus, shall
have the option, but not the obligation, to purchase all of the Executive’s
shares of stock at a mutually agreed upon price per share.  If such option is
not exercised by the Company, the Stockholders to purchase all of the
Executive’s shares.   The exercise of this option shall be in writing and mailed
pursuant to the terms of paragraph 20 to the Executive and the Company.  In
either event, whether the Company or the other Stockholders elect to purchase,
the notice accepting the offer shall specify the date for the closing of the
purchase which shall be not more than thirty (30) days after the receipt by the
Executive of such acceptance notice given by the Company or Stockholder(s), as
the case may be.


(2) The purchase price shall be the per share published market price;


(3) If the offer to sell is neither accepted by the Company nor by the other
Stockholders, the Executive may, thereafter, make a bona fide transfer or
dispose of their shares of stock to a prospective outside purchaser, in which
event said third party shall hold such shares subject to the terms, conditions,
and restrictions of the shares or this agreement and shall become a signatory
thereto.


(i)           The Executive, in such case, shall give written notice to the
Company and, as applicable, Stockholder(s) specifying the name and address of
the prospective outside purchaser and the terms of the proposed transaction with
said outsider.  There shall be annexed to the said notice a copy of the
contract, if any, between the Executive and the outsider.  The Company shall
thereupon, in the first instance, have a further option to consummate the
transaction with the Executive at the same price and at the same terms as
specified in said notice, or, alternatively, if the Company shall be unable or
shall refuse to exercise said further option, then the Stockholders may do so as
provided herein.


(ii)  If such further option be exercised by the Company or other Stockholders,
notice shall be given to the Executive of the willingness of the Company, in the
first instance, or, as applicable, Stockholder(s), in the second instance, to
close the transaction on the basis offered by an outsider.  In either event,
whether the Company or the other Stockholders elect to meet the outsider's
terms, the acceptance notice shall specify the date for the closing of the
transaction which shall not be later than that of the proposed transaction with
said outsider.


(iii)           If the Company or, as applicable, the Stockholder(s), for any
reason whatsoever, fail to exercise either the first option provided for under
this agreement or the further option, in either of such cases the Executive’s
shares of stock shall be freed from the restrictions of this agreement and the
said shares of stock may be sold to any outsider upon such terms as the
Executive may see fit to offer and an outsider may see fit to accept.  If the
Executive consummates a sale with an outsider under the provisions of this
paragraph of the agreement, in such case, the Executive shall furnish copies of
all documents executed with the outsider within five (5) days after their
execution and delivery


(b)  Purchase of Stock Upon Death


(1)  Obligatory Purchase and Sale. Upon the death of the Executive, the Company
shall be given first right of refusal to purchase all or a portion of his shares
of stock, or the shares of stock to which he or his personal representative
shall be entitled, at a price equal market or an otherwise mutually agreed upon
price.


(2) Terms of Payment.  The Company shall pay to the personal representative of
the Executive the purchase price, as hereinabove determined, as a onetime cash
settlement or as otherwise agreed to in writing and attached to this agreement.


(3)  Failure of Corporation to Purchase.  If the Company, for any reason
whatsoever, shall fail or refuse to purchase all of the shares of the Executive,
then, the stock shall be sold at market price and demand.


(c)  Purchase Price


(1)  The purchase price of any stock of the Company sold, purchased or retired
pursuant to any provision of this Agreement shall be determined based on the
published market price of the Company’s stock.


(3)  No allowance of any kind shall be made for good will, trade name or similar
intangible asset(s), beyond that assigned by market price.


(d)  Involuntary Assignments


(1)  In the event that the Executive shall be divested of title to his shares of
capital stock by involuntary sale, assignment or transfer, (as, for example, but
without limiting the generality thereof, by sale under levy of attachment or
execution, or sale in connection with bankruptcy or other court process) or
transfer to a spouse in satisfaction of marital rights in connection with a
separation or divorce, the person, firm or corporation acquiring such stock
(hereinafter called the “Judicial Assignee"), shall take and hold such shares of
capital stock subject to all the restrictions and obligations as was the
Executive.


(2)  Within thirty (30) days after such stock is transferred to the Judicial
Assignee on the books of the Company, if such transfer be deemed proper by the
Company, the Company may (but shall not be obligated to), by written notice
given to the Judicial Assignee, elect to purchase from the Judicial Assignee the
subject stock for the same amount as the Judicial Assignee paid for the stock,
or an otherwise mutually agreed upon price.
11.           Ownership in Company.  All ideas, inventions, trademarks, and
other developments or improvement conceived by Executive, alone or with others,
during the term of employment, whether or not during working hours, that are
within the scope of Company's business operations, or that relate to any Company
or Company Subsidiaries work or projects, are the exclusive property of the
Company. Executive agrees to assist the Company and Company Subsidiaries, at its
expense, to obtain patents on any patentable ideas, inventions, trademarks, and
other developments, and agrees to execute all documents necessary to obtain the
patents in the name of the Company or Company Subsidiaries.


12.           Nondisclosure.  Executive shall be dealing with Company's
confidential information, inventions, trade secrets, and processes which are
Company's sole and exclusive property.  Executive agrees that Executive shall
neither disclose to anyone, directly or indirectly, without the prior written
consent of the Company, Company's confidential information, nor will Executive
use said confidential information outside the scope of Executive’s employment.
All documents that Executive prepares and all confidential information provided
to Executive as a result of or related to Executive’s employment shall, at all
times, remain the exclusive property of the Company, and will remain in
Company's possession on its premises. Under no circumstances, may Executive
remove any confidential information or documents from Company's premises.


13.           Client Information.  The Executive acknowledges that the list of
the Company's Clients and Brokers, as the Company may determine from time to
time, is a valuable, special, and unique asset of the Company's business. The
Executive shall not, during and after the term of his employment, disclose all
or any part of the Executive's customer list to any person, firm, corporation,
association, or other entity for any reason or purpose. In the event of the
Executive's breach or threatened breach of this paragraph, the Company shall be
entitled to a preliminary restraining order and an injunction restraining and
enjoining the Executive from disclosing all or any part of the Company's Client
list and from rendering any services to any person, firm, corporation,
association, or other entity to whom all or any part of such list has been, or
is threatened to be, disclosed. In addition to or in lieu of the above, the
Company may pursue all other remedies available to the Company for such breach
or threatened breach, including the recovery of damages from the Executive.


14.           Trade Secrets.


(a)  The parties acknowledge and agree that during the term of this agreement
and in the course of the discharge of Executive’s duties hereunder, Executive
shall have access to and become acquainted with financial, personnel, sales,
scientific, technical and other information regarding formulas, patterns,
compilations, programs, devices, methods, techniques, operations, plans and
processes that are owned by Company, actually or potentially used in the
operation of Company's business, or obtained from third parties under an
agreement of confidentiality, and that such information constitutes Company's
''trade secrets.''


(b)  Executive specifically agrees that Executive shall not misuse,
misappropriate, or disclose in writing, orally or by electronic means, any trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the term of this agreement or at any other time thereafter, except
as is required in the course of Executive’s employment.


(c)  Executive acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, orally or by electronic means, of any of Company's trade
secrets obtained by Executive during the course of Executive’s employment under
this agreement, including information concerning Company's actual or potential
work, services, or products, the facts that any such work, services, or products
are planned, under consideration, or in production, as well as any descriptions
thereof, constitute unfair competition. Executive promises and agrees not to
engage in any unfair competition with Company, either during the term of this
Agreement or at any other time thereafter


(d)  Executive further agrees that all files, records, documents, drawings,
specifications, equipment, software, and similar items whether maintained in
hard copy or on-line relating to Company's or Company Subsidiaries’ business,
whether prepared by Executive or others, are and shall remain exclusively the
property of Company and that they shall be removed from the premises or, if kept
on-line, from the computer systems of Company only with the express prior
written consent of the Company.


15.           Use of Executive’s Name.


(a) Company shall have the right to use the name of Executive as part of the
trade name or trademark of Company if it should be deemed advisable to do so.
Any trade name or trademark, of which the name of Executive is a part, that is
adopted by Company during the employment of Executive may be used thereafter by
Company for as long as Company deems advisable.
(b) Executive shall not, either during the term of this Agreement or at any time
thereafter, use or permit the use of Executive’s name in the trade name or
trademark of any other enterprise if that other enterprise is engaged in a
business similar in any respect to that conducted by Company, unless that trade
name or trademark clearly indicates that the other enterprise is a separate
entity entirely distinct from and not to be confused with Company and unless
that trade name or trademark excludes any words or symbols stating or suggesting
prior or current affiliation or connection by that other enterprise or its
employees with Company.


16.           Nontransferability.  Neither Executive, Executive’s spouse, nor
their estates shall have any right to commute, anticipate, encumber or dispose
of any payment under this Agreement.  Such payments and accompanying rights are
nonassignable and nontransferable, expect as otherwise specifically provided for
in this Agreement.


17.           Breach of the Agreement.  In the event of any claimed breach of
this Agreement, the party claimed to have committed the breach will be entitled
to written notice of the alleged breach and a period of ten (10) days in which
to remedy such breach. Executive acknowledges and agrees that a breach of any of
the covenants contained in this Agreement will result in irreparable and
continuing harm to the Company for which there will be no adequate remedy at
law. The Company will be entitled to preliminary and permanent injunctive relief
to restrain Executive from violating the terms and conditions of this Agreement
in addition to other available remedies, at law and in equity.
(1) Executive acknowledges that: (i) compliance with Paragraphs 2(e), (f), and
(g) is necessary to protect the Company's business and good will; (ii) a breach
of those Paragraphs will irreparably and continually damage Company; and (iii)
an award of money damages will not be adequate to remedy such harm.
(2) Consequently, Executive agrees that, in the event he breaches or threatens
to breach any of these covenants, Company shall be entitled to both: (i) a
preliminary or permanent injunction in order to prevent the continuation of such
harm; and (ii) money damages, insofar as they can be determined, including,
without limitation, all reasonable costs and attorneys' fees incurred by the
Company in enforcing the provisions of this Agreement. Nothing in this
Agreement, however, shall prohibit Company from also pursuing any other remedy.
(3) If, after the expiration of the three (3) year period referred to in
Paragraph 2(e) hereof, Executive becomes affiliated with any business that
competes with Company, either as a shareholder, manager, partner, creditor,
employee, consultant, agent or independent contractor, or a customer or account
of Company becomes a customer or account of the competing business with which
Executive is affiliated, this fact shall be presumptive evidence that Executive
has breached the terms of this Agreement, and the burden of proving otherwise
shall rest upon Executive.
(4) As money damages for the period of time during which Executive violates
these covenants, Company shall be entitled to recover the full amount of any
fees, compensation, or other remuneration earned by Executive as a result of any
such breach.


18.           Binding Effect.  This Agreement shall inure to the benefit of, and
be binding upon, the Company, its successors and assigns, including without
limitation, any person, partnership, company or corporation which may acquire
substantially all of the Company’s assets or business or with or into which the
Company may be liquidated, consolidated or otherwise combined.  In addition,
this Agreement shall inure to the benefit of, and be binding upon, Executive,
Executive’s heirs, distributes, assigns, and personal representatives.


19.           Waiver.  The failure of either party to insist in any one or more
instances upon performance of any term or condition of this Agreement shall not
be construed as a waiver of future performance.  The obligations of either party
with respect to such term, covenant or condition shall continue in full force
and effect.


20.           Notice.  Any notice given hereunder shall be in writing and
delivered or mailed by first class mail and either reputable overnight delivery
service or registered certified mail return receipt requested to the parties at
the following addresses:


Company:            Roadships Holdings, Inc.
525 North Tryon Street
Suite 1600 City Center
Charlotte NC 28202
704-237-3194


Executive:            Voltaire Gomez
141 Orange Ave.
#203
Coronado, CA 92118


21.           Entire Agreement.  This Agreement supersedes all previous
agreements between Executive and Company and contains the entire understanding
and agreement between the parties with respect to its subject matter.  This
Agreement cannot be amended, modified or supplemented in any respect except by a
subsequent written agreement entered into by both Executive and Company.


22.           Headings.  Headings in this Agreement are for convenience purposes
only and shall not be used to interpret or construe its provisions.


23.           Governing Law.  This Agreement shall be construed in accordance
with and be governed by the laws of the State of Delaware.


24.           Arbitration.  Any dispute or claim arising from or in any way
related to this agreement shall be settled by arbitration in North Carolina at
the option of Company. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate a panel of three arbitrators from an approved list of arbitrators
following both parties' review and deletion of those arbitrators on the approved
list having a conflict of interest with either party. Each party shall pay its
own expenses associated with such arbitration.  A demand for arbitration shall
be made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within sixty (60) days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration.  The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.


24.           Severability.  If any provision of this Agreement is held to be
illegal or invalid by a court of competent jurisdiction, such provision shall be
deemed to be severed and deleted and neither such provision, nor its severance
and deletion, shall affect the validity of the remaining provisions.


IN WITNESS HEREOF, the parties have executed this Agreement the day and year
above written.


Executive                                                                Company






________________________                                   _____________________________
Voltaire
Gomez                                                              Roadships
Holdings, Inc.
By: Micheal Nugent, CEO






Corporate Seal
Attest:




________________________
 
Robert Smith
Corporate Secretary

